Marshall, J.
So far as the opinion of the court may be read as holding that the railroad grant attached to the land in question because Joseph La Pointe did not do those things requisite to make his pre-emption filing 'effectual, independent of the withdrawal of the filing by taking other lands in lieu of those covered by it, I cannot concur. Probably it was not intended to say that the mere neglect by La Pointe to comply with the pre-emption law, so long as his filing was actually of record, would leave the land open to the grant. But if so intended, it is, in my view, directly contrary to the decision of the supreme court of the United States in Whitney v. Taylor, 158 U. S. 85, where Mr. Justice Brewer, discussing the subject, said, in effect, that wherever on the records of the local land office, there was a *223claim on the part of an individual under the homestead or pre-emption laws, recognized by the officers of the government, and not canceled or set aside, the tract in respect to which such claim existed was excepted from a railroad land grant containing the ordinary exception clause, notwithstanding the claim was not enforceable and was subject to cancellation by the government, either upon its own suggestion or upon the application of other parties; and further, in effect, that the existence of a homestead entry, or a declaratory statement under the pre-emption laws, operated to take the particular land affected thereby out from the mass of public lands and give it such private character as to except it from the operation of a railroad grant.
I concur fully with what is said by the court to the effect that the taking of other lands by La Pointe, after the filing of his declaratory statement, and in lieu of the lands described therein, before the withdrawal of lands for the purposes of the railroad grant, effectually canceled such declaratory statement, and so restored the public character of the lands described therein as to leave them subject to the operation of such grant.